Exhibit 10.1

















OPERATING AGREEMENT


OF


GET INSPIRED, LLC


(a Nevada limited liability company)


Dated as of January 6, 2011


























 
 

--------------------------------------------------------------------------------

 
 
OPERATING AGREEMENT
OF
Get Inspired, LLC
(a Nevada limited liability company)




THIS OPERATING AGREEMENT (this “Agreement”), effective as of January 6, 2010
(the “Effective Date”), is made by and among the parties who are signatories to
this Agreement, with reference to the following facts:


RECITALS:


A.           Articles of Organization for Get Inspired, LLC, a Nevada limited
liability company (the “Company”) shall be filed in the Nevada Secretary of
State’s Office.


B.           This Agreement is contingent upon the full and complete execution
of a Sales Representative Agreement by and between Company and D’Arcy
Acquisition LLC regarding the services of Martino Cartier and the exploitation
of hair care products (“D’Arcy Agreement”). In the event that the D’Arcy
Agreement is not executed prior to February 6, 2011, this Agreement shall
terminate.


C.           The Members desire to adopt and approve an operating agreement for
the Company on the terms and conditions set forth in this Agreement.


AGREEMENTS:


NOW, THEREFORE, the parties agree as follows:


1. DEFINITIONS
 
When used in this Agreement, the following terms shall have the meanings set
forth below (all capitalized terms used in this Agreement that are not defined
in this Section 1 shall have the meanings set forth elsewhere in this
Agreement):


1.1 “Act” means the Nevada Limited Liability Company Act, under the Nevada
Consolidated Statutes Annotated, Title 15, Chapter 89 as amended from time to
time.
 
1.2 “Affiliate” means any individual, partnership, corporation, limited
liability company, trust, or other entity or association, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with a Person. The term “control,” as used in the
immediately preceding sentence, means, with respect to a corporation or limited
liability company, the right to exercise, directly or indirectly, more than
fifty percent (50%) of the voting rights attributable to the controlled
corporation or limited liability company, and, with respect to any individual,
partnership, trust, or other entity or association, the possession, directly or
indirectly, of the power to cause the direction of the management or policies of
the controlled entity.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3 “Articles” means the Articles of Organization for the Company that will be
filed with the Nevada Secretary of State, as amended from time to time.
 
1.4 “Bankruptcy” means (a) the filing of an application by a Member for, or his
or her consent to, the appointment of a trustee, receiver, or custodian of his
or her other assets; (b) the entry of an order for relief with respect to a
Member in proceedings under the United States Bankruptcy Code, as amended or
superseded from time to time; (c) the making by a Member of a general assignment
for the benefit of creditors; (d) the entry of an order, judgment, or decree by
any court of competent jurisdiction appointing a trustee, receiver, or custodian
of the assets of a Member unless the proceedings and the person appointed are
dismissed within ninety (90) days; or (e) the failure by a Member generally to
pay his or her debts as the debts become due within the meaning of Section
303(h)(1) of the United States Bankruptcy Code, as determined by the Bankruptcy
Court, or the admission in writing of his or her inability to pay his or her
debts as they become due.
 
1.5 “Book Value” shall mean, as of any particular date, the value at which the
Company’s assets are properly reflected on the books of the Company as of such
date in accordance with the provisions of Regulations  Section 1.704-1(b). The
Book Values of all Company assets shall, if the Managers in their sole
discretion deem it appropriate, be adjusted to equal their respective gross fair
market values, as determined by the Managers, at the times specified in those
regulations.
 
1.6 “Capital Account” means, with respect to any Member, the capital account
that the Company establishes and maintains for such Member pursuant to Section
3.3.
 
1.7 “Capital Contribution” means the total value of cash and fair market value
of property (including promissory notes or other obligations to contribute cash
or property) contributed to the Company by a Member.
 
1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, the provisions of succeeding law, and to the extent applicable, the
Regulations.
 
1.9 “Company Minimum Gain” has the meaning ascribed to the term “partnership
minimum gain” in Regulations §1.704-2(d).
 
1.10  “Distributable Cash” means the amount of cash from the Company’s
operations and business activities available for distribution to the Members,
taking into account all Company debts, liabilities, projected operational needs,
and obligations of the Company then due or anticipated and amounts that the
Managers deem necessary to place into reserves for customary and usual claims
and reserves with respect to the Company’s business.
 
1.11 “Economic Interest” means a Member’s share of one or more of the Company’s
Net Profit, Net Loss, and distributions of the Company’s assets pursuant to this
Agreement and the Act, but does not include any other rights of a Member,
including, without limitation, the right to vote or participate in the Company’s
management or any right to information concerning the Company’s business and
affairs.
 
1.12 “Fiscal Year” means the Company’s fiscal year, which shall be the calendar
year.
 
 
3

--------------------------------------------------------------------------------

 
 
1.13 “Laws” means the Nevada Securities Law, as amended, and any other
applicable blue sky laws.
 
1.14 “Managers” means the managers of the Company elected pursuant to Section
5.2.
 
1.15 “Member” means each Person who (a) is listed as a member of the Company on
the attached Exhibit A, or (b) becomes a member of the Company in accordance
with Section 7.
 
1.16 “Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Regulations §1.704-2(b)(4).
 
1.17 “Member Nonrecourse Deductions” means items of Company loss, deduction, or
Code Section 705(a)(2)(B) expenditures that are attributable to Member
Nonrecourse Debt.
 
1.18 “Membership Interest” means a Member’s entire interest in the Company,
including the Member’s Economic Interest, the right to vote on or participate in
the Company’s management, and the right to receive information concerning the
Company’s business and affairs.
 
1.19 “Net Profit” and “Net Loss” means the Company’s income, gain, loss,
deductions, and credits in the aggregate or separately stated, as appropriate,
determined in accordance with generally accepted accounting principles employed
under the method of accounting at the close of each fiscal year on the Company’s
information tax return filed for federal income tax purposes.
 
 
1.20 “Nonrecourse Liabilities” has the meaning ascribed to it in Regulations
§1.752-1(a)(2).


1.21 “Percentage Interest” means a Member’s undivided percentage economic
interest in the Company set forth on Exhibit A, as such percentage may be
adjusted from time to time pursuant to the terms of this Agreement. A Member’s
Percentage Interest at any given time shall be determined by dividing the number
of Units owned by such Member at such time by the number of Units owned by all
Members at such time. The initial Percentage Interests of the initial Members is
set forth on Exhibit A.
 
1.22 “Person” means an individual, general partnership, limited partnership,
limited liability company, corporation, trust, estate, real estate investment
trust, or any other entity.
 
1.23 “Prime Rate” as of a particular date shall mean the prime rate of interest
as published on that date in the Wall Street Journal, and generally defined
therein as “the base rate on corporate loans posted by at least 75% of the
nation’s 30 largest banks.” If the Wall Street Journal is not published on a
date for which the Prime Rate must be determined, the Prime Rate shall be the
prime rate published in the Wall Street Journal on the nearest-preceding date on
which the Wall Street Journal was published.
 
 
4

--------------------------------------------------------------------------------

 
 
1.24 “Regulations” means, unless the context clearly indicates otherwise, the
regulations currently in force as final or temporary that have been issued by
the U.S. Department of Treasury pursuant to its authority under the Code.
 
1.25 “Securities Act” means the Securities Act of 1933, as amended.
 
1.26 “Tax Matters Member” means Reno Rolle, or his successor as designated
pursuant to Section 8.3.
 
1.27 “Units” has the meaning ascribed to it in Section 3.1.


2. ORGANIZATIONAL MATTERS
 
2.1 Formation. Pursuant to the Act, the Members have formed a limited liability
company under the laws of the State of Nevada by filing the Articles with the
Nevada Secretary of State and entering into this Agreement. The Members’ rights
and liabilities shall be determined pursuant to the Act and this Agreement. To
the extent that the rights or obligations of any Member are different by reason
of any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.
 
2.2 Name. The Company’s name shall be Get Inspired, LLC. The Company’s business
may be conducted under that name or, upon compliance with applicable laws, any
other name that the Managers deem appropriate or advisable. The Managers shall
file any fictitious name certificates and similar filings, and any amendments
thereto, that the Managers consider to be appropriate or advisable.
 
2.3 Term. The term of this Agreement shall end on December 31, 2040, unless
extended or sooner terminated as hereinafter provided.
 
2.4 Office and Agent. The Company shall continuously maintain a registered agent
in the State of Nevada as required by the Act. The Company’s principal office
shall be located ata location approved by the Members. The Company also may have
such offices, anywhere within and without the State of Nevada, as the Managers
from time to time may determine, or the Company’s business may require. The
registered agent shall be as stated in the Articles or as otherwise determined
by the Managers.
 
2.5 Purpose of Company. The purpose of the Company is to develop, produce,
manufacture and market hair care and other beauty products and to engage in
other activities in furtherance of such purpose.
 
3. CAPITAL STRUCTURE
 
3.1 Ownership Interests. Each Member’s ownership interest in the Company shall
be denominated by a specific number of units (the “Units”), which may be
adjusted from time to time pursuant to the terms of this Agreement. The initial
number of Units owned by each Member is set forth on Exhibit A. A Member’s
Percentage Interest at any given time shall be determined by dividing the number
of Units owned by such Member at such time by the number of Units owned by all
Members at such time.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 Initial Capital Contributions. Each Member’s Capital Contribution as of the
Effective Date is set forth on the attached Exhibit A. Exhibit A shall be
revised to reflect any additional contributions contributed.
 
3.3 Capital Accounts.
 
3.3.1 A separate Capital Account shall be maintained for each Member strictly in
accordance with the rules set forth in Regulations  Section 1.704-1(b)(2)(iv).
Subject to the preceding sentence, each Member’s Capital Account shall be (i)
increased by the amount of Capital Contributions made by such Member to the
Company and allocations to such Member of Net Profit and other items of book
income and gain; and (ii) decreased by the amount of money and fair market value
of property (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Section 752 of the Code)
distributed to such Member by the Company and allocations to such Member of Net
Loss and other items of book loss and deductions; and (iii) otherwise adjusted
in accordance with the additional rules set forth in Regulations  Section
1.704-1(b)(2)(iv).
 
3.3.2 In the event the Book Values of Company assets are adjusted pursuant to
Regulations §1.704-1(b) and Section 1.5, the Capital Accounts of all Members
shall be adjusted simultaneously to reflect the allocations of income, gain,
loss or deduction that would be made to the Members if there were a taxable
disposition of the Company’s property for its fair market value. If any assets
of the Company are to be distributed in kind, such assets shall be distributed
on the basis of their fair market values after the Members’ Capital Accounts
have been adjusted to reflect the manner in which any unrealized income gain,
loss or deduction with respect to such assets (that have not been reflected in
the Capital Accounts previously) would be allocated between the Members if there
were a taxable disposition of the property for its fair market value.
 
3.3.3 If any interest in the Company is transferred in accordance with the
provisions of this Agreement, the transferee Member shall succeed to that
portion of the Capital Account of the transferring Member as relates to such
transferred interest.
 
3.3.4 It is the intent of the Company that the Capital Accounts of all Members
be determined and maintained in accordance with the principles of
Regulations  Section 1.704-1(b) at all times throughout the full term of the
Company, and the foregoing provisions of this Section 3.4 shall be interpreted
in accordance with such intention.
 
3.4 Return of Capital; Partition. Except as otherwise provided herein, no Member
shall have any right to (a) demand the return of all or any part of such
Member’s Capital Account during the term of the Company, or (b) receive a return
of such Member’s Capital Account from any specific assets of the Company. Each
Member irrevocably waives any right that such Member may have to cause a
partition of all or any part of the Company’s assets. No Member shall be
entitled to receive any interest with respect to a Capital Contribution.
 
4. MEMBERS
 
4.1 Limited Liability. Except as required under the Act or as expressly
contemplated in this Agreement, no Member shall be personally liable for any
debt, obligation, or liability of the Company, whether that liability or
obligation arises in contract, tort, or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2 Certificate of Units. Units may be represented by certificates. Each
certificate, if any, shall be in such form as may be determined by the Managers.
 
4.3 Replacement of Lost, Stolen, or Destroyed Certificate. Any Member claiming
that his, her, or its certificate of membership is lost, stolen, or destroyed
may make an affidavit or affirmation of that fact and request a new certificate.
Upon the giving of a satisfactory indemnity to the Company as may be required by
the Managers, a new certificate may be issued of the same tenor and representing
the same Units as were represented by the certificate alleged to be lost,
stolen, or destroyed.
 
4.4 Voting Rights. Except as expressly required by this Agreement or the Act,
Members shall have no voting, approval, or consent rights. The Members shall
have the right to approve the following matters:
 
4.4.1 Any sale or other transfer of all or substantially all of the assets of
the Company;
 
4.4.2 Any merger, consolidation, conversion or similar event involving the
Company;
 
4.4.3 The dissolution or winding up of the Company in accordance with Section
9.1.2; or
 
4.4.4 Any amendment of this Agreement in accordance with Section 11.9.
 
4.5 Action by Members. Except as otherwise set forth in this Agreement or the
Articles, or as otherwise required by the Act, the vote of the Members holding a
majority of the Percentage Interests held by all Members shall be the act of the
Members. Any such vote may be taken (a) at a meeting of the Members (held in
person or by telephonic conference call), or (b) by written consent.
 
4.6 No Managerial Authority. The Members shall have no power to participate in
the Company’s management except as expressly authorized by this Agreement or the
Articles and except as expressly required by the Act. Unless expressly and duly
authorized in advance in writing to do so by the Managers, no Member, in his,
her, or its capacity as such, shall have any power or authority to bind or act
on the Company’s behalf in any way, to pledge its credit, or to render it liable
for any purpose. Each Member shall indemnify, defend and hold harmless the
Company and the other Members from and against any and all loss, cost, expense,
liability or damage arising from or relating to any action by such Member in
contravention of this Section 4.8.
 
5. MANAGEMENT AND CONTROL OF THE COMPANY
 
5.1 Exclusive Management by the Managers. The Company’s business, property, and
affairs shall be managed exclusively by the Managers. Except for situations in
which the Members’ approval is expressly required by the Articles or this
Agreement, the Managers shall have full, complete, and exclusive authority,
power, and discretion to manage and control the Company’s business, property,
and affairs, to make all decisions regarding those matters, and to perform any
and all other acts or activities customary or incident to the management of the
Company’s business, property, and affairs.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2 Appointment of Managers.
 
5.2.1 Number and Term of Managers. The Company shall have two (2) Managers, who
may or may not be Members. The initial Managers are Martino Cartier and Reno R.
Rollé. Unless a Manager resigns, is removed, or is otherwise unable to act, a
Manager shall hold office during the term of the Company.
 
5.2.2 Resignation. Any Manager may resign at any time by giving written notice
to the Company. The resignation of any Manager shall take effect upon the
receipt of that notice or such later time as shall be specified in the notice;
and, unless otherwise specified in the notice, the acceptance of the resignation
shall not be necessary to make it effective. The resignation of a Manager who is
also a Member shall not affect the Manager’s rights as a Member and shall not
constitute a withdrawal of a Member.
 
5.2.3 Removal. A Manager may be removed at any time, with or without cause, by
the Members holding one-hundred percent (100%) of the Percentage Interests of
all Members. If the Manager is also a Member, such removal shall not affect the
Manager’s rights as a Member or constitute a withdrawal of a Member.
 
5.2.4 Vacancies. Any vacancy occurring for any reason may be filled by the
Members holding a majority of the Percentage Interests.
 
5.3 Action by Managers. Except as otherwise set forth in this Agreement or the
Articles, or as otherwise required by the Act, the vote of two of the two
Managers shall be the act of the Managers. Any such vote may be taken (a) at a
meeting of the Managers (held in person or by telephonic conference call), or
(b) by written consent. No Manager may act alone except as otherwise
specifically set forth in this Agreement.
 
5.4 Signing Authority.  Any Manager, acting alone, is authorized to endorse
checks, drafts, and other evidences of indebtedness made payable to the order of
the Company, but only for the purpose of deposit into the Company’s bank
accounts. Only Reno R. Rollé, acting as Manager, is hereby authorized to endorse
checks, drafts, and other evidences of indebtedness obligating Company to pay
money to third parties for legitimate verifiable expenses of the Company,
however, any with drawl form the Company’s bank accounts for purposes of issuing
Distributable Cash to the Members shall require the signature of two Managers
and all contracts, must be signed on behalf of the Company by at least two
Managers.
 
5.5 Powers of the Managers. Except as otherwise specifically set forth in this
Agreement, the Managers shall have all necessary power to manage and carry out
the Company’s purposes, business, property and affairs.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6 Limitations on Power of the Managers. The Managers shall not have authority
to cause the Company to engage in any of the acts specified in Section 4.5
without first obtaining the necessary approval of the Members.
 
5.7 Performance of Duties; Liability of Managers. No Manager shall be liable to
the Company or to any Member for any loss or damage sustained by the Company or
any Member, unless the loss or damage was the result of fraud, deceit, gross
negligence, reckless or intentional misconduct, or a knowing violation of law by
such Manager. The Managers shall perform managerial duties in good faith, in a
manner reasonably believed to be in the best interests of the Company and its
Members.
 
5.8 Devotion of Time. Each Manager shall devote whatever time, effort, and skill
as is reasonably necessary for the Company’s efficient operations.
 
5.9 Transactions between the Company and a Manager. Notwithstanding that it may
constitute a conflict of interest, a Manager may, and may cause an Affiliate to,
engage in any transaction with the Company so long as (a) such transaction is
not expressly prohibited by this Agreement, (b) the terms and conditions of such
transaction, on an overall basis, are fair and reasonable to the Company and are
at least as favorable to the Company as those that are generally available from
persons capable of similarly performing them in similar transactions between
parties operating at arm’s length, and (c) such transaction has been approved by
all of the Managers.
 
5.10 Payments to the Managers. No Manager shall be compensated by the Company in
such Manager’s capacity as a Manager; provided that the Company shall reimburse
each Manager for any and all costs and expenses properly incurred by such
Manager in connection with the management of the Company.
 
5.11 Officers; Appointment. The Managers may appoint officers at any time. The
officers of the Company, as may be deemed necessary by the Managers, may
include, without limitation, a President, a Chief Financial Officer and a
Secretary. The officers shall serve at the pleasure of the Managers, subject to
all rights, if any, of an officer under any contract of employment. Any
individual may hold any number of offices. No officer need be a resident of the
State of Nevada or citizen of the United States. If a Manager is not an
individual, such Manager’s officers may serve as officers of the Company if
elected by the Managers. Subject to the powers of the Managers set forth herein,
(i) the President shall have general supervision of the operations of the
Company and shall have such powers and duties usually vested in a President,
(ii) the Chief Financial Officer shall have general supervision of the financial
affairs of the Company and shall have such powers and duties usually vested in a
Chief Financial Officer, and (iii) the Secretary shall have general supervision
of the non-financial records of the Company and shall have such powers and
duties usually vested in a Secretary. The officers shall exercise such other
powers and perform such other duties as shall be determined from time to time by
the Managers.
 
 
9

--------------------------------------------------------------------------------

 
 
6. DISTRIBUTIONS AND ALLOCATIONS
 
6.1 Tax Distributions. The Company shall make minimal annual cash distributions
to each Member in an amount equal to forty-five percent (45%) of the net profit
allocated to such Member with respect to each tax year of the Company. With
respect to each tax year, such distributions shall be completed on or before the
date that is ninety (90) days after the end of such tax year.
 
6.2 Other Distributions. Subject to applicable law and any limitations contained
elsewhere in this Agreement, the Managers may elect from time to time to
distribute Distributable Cash to the Members, as the Managers unanimously deem
appropriate. Such distributions shall be made as follows:
 
6.2.1 First, to the Members pro rata in accordance with their Capital
Contributions not previously returned to them, until each such Member has
received a return of all Capital Contributions not previously returned to such
Member; and
 
6.2.2 Then, to the Members in proportion to their Percentage Interests.
 
6.3 Net Profit. Net Profit shall be allocated (a) first, to the Members in the
same ratio as prior Net Loss were allocated, to the extent of such Net Loss, and
(b) then to the Members in proportion to their Percentage Interests.
 
6.4 Net Loss. Net Loss shall be allocated to the Members in proportion to their
respective Percentage Interests. Notwithstanding the previous sentence, loss
allocations to a Member shall be made only to the extent that such loss
allocations will not create a deficit Capital Account balance for that Member in
excess of an amount, if any, equal to such Member’s share of Company Minimum
Gain that would be realized on a foreclosure of the Company’s property. Any loss
not allocated to a Member because of the foregoing provision shall be allocated
to the other Members (to the extent the other Members are not limited with
respect to the allocation of losses under this Section 6.4). Any loss
reallocated under this Section 6.4 shall be taken into account in computing
subsequent allocations of income and losses pursuant to this Section 6, so that
the net amount of any item so allocated and the income and losses allocated to
each Member pursuant to this Section 6, to the extent possible, shall be equal
to the net amount that would have been allocated to each such Member pursuant to
this Section 6 if no reallocation of losses had occurred under this Section 6.4.
 
6.5 Minimum Gain Chargeback. Notwithstanding Sections 6.3 and 6.4, if there is a
net decrease in Company Minimum Gain during any Fiscal Year, each Member shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, in subsequent Fiscal Years) in an amount equal to the
portion of such Member’s share of the net decrease in Company Minimum Gain that
is allocable to the disposition of Company property subject to a Nonrecourse
Liability, which share of such net decrease shall be determined in accordance
with Regulations §1.704-2(g)(2). Allocations pursuant to this Section 6.5 shall
be made in proportion to the amounts required to be allocated to each Member
under this Section 6.5. The items to be so allocated shall be determined in
accordance with Regulations §1.704-2(f). This Section 6.5 is intended to comply
with the minimum gain chargeback requirement contained in Regulations
§1.704-2(f) and shall be interpreted consistently therewith.
 
 
10

--------------------------------------------------------------------------------

 
 
6.6 Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding Sections 6.3 and 6.4, if there is a net decrease in Company
Minimum Gain attributable to a Member Nonrecourse Debt during any Fiscal Year,
each Member who has a share of the Company Minimum Gain attributable to such
Member Nonrecourse Debt (which share shall be determined in accordance with
Regulations §1.704-2(i)(5)) shall be specially allocated items of Company income
and gain for such Fiscal Year (and, if necessary, in subsequent Fiscal Years) in
an amount equal to that portion of such Member’s share of the net decrease in
Company Minimum Gain attributable to such Member Nonrecourse Debt that is
allocable to the disposition of Company property subject to such Member
Nonrecourse Debt (which share of such net decrease shall be determined in
accordance with Regulations §1.704-2(i)(5)). Allocations pursuant to this
Section 6.6 shall be made in proportion to the amounts required to be allocated
to each Member under this Section 6.6. The items to be so allocated shall be
determined in accordance with Regulations §1.704­2(i). This Section 6.6 is
intended to comply with the Minimum Gain Chargeback requirement contained in
Regulations §1.704-2(i) and shall be interpreted consistently therewith.
 
6.7 Nonrecourse Deductions. Notwithstanding Sections 6.3 and 6.4, any
nonrecourse deductions (as defined in Regulations §1.704-2(b)(1)) for any Fiscal
Year or other period shall be specially allocated to the Members in proportion
to their Percentage Interests.
 
6.8 Member Nonrecourse Deductions. Those items of Company loss, deduction, or
Code Section 705(a)(2)(B) expenditures that are attributable to Member
Nonrecourse Debt for any Fiscal Year or other period shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such items are attributable in accordance with
Regulations §1.704-2(i).
 
6.9 Qualified Income Offset. Notwithstanding Sections 6.3 and 6.4, if a Member
unexpectedly receives any adjustments, allocations, or distributions described
in Regulations §1.704-1(b)(2)(ii)(d)(4), (5), or (6), or any other event creates
a deficit balance in such Member’s Capital Account in excess of such Member’s
share of Company Minimum Gain, items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate such excess deficit balance as quickly as possible. Any special
allocations of items of income and gain pursuant to this Section 6.9 shall be
taken into account in computing subsequent allocations of income and gain
pursuant to this Section 6 so that the net amount of any item so allocated and
the income, gain, and losses allocated to each Member pursuant to this Section
6, to the extent possible, shall be equal to the net amount that would have been
allocated to each such Member pursuant to the provisions of this Section 6.9 if
such unexpected adjustments, allocations, or distributions had not occurred.
 
6.10 Allocation of Net Profit and Losses and Distributions for Transferred
Units. If any Units are transferred, or increased or decreased by reason of the
admission of a new Member or otherwise during any Fiscal Year, each item of
income, gain, loss, deduction, or credit of the Company for such Fiscal Year
shall be assigned pro rata to each day in the particular period of such Fiscal
Year to which such item is attributable (i.e., the day on or during which it is
accrued or otherwise incurred) and the amount of each such item so assigned to
any such day shall be allocated to the Member based upon his, her, or its
respective Units at the close of such day.
 
 
11

--------------------------------------------------------------------------------

 
 
6.11 Form of Distribution. A Member, regardless of the nature of the Member’s
Capital Contribution, has no right to demand and receive any distribution from
the Company in any form other than money. No Member may be compelled to accept
from the Company a distribution of any asset in kind in lieu of a proportionate
distribution of money being made to other Members and no Member may be compelled
to accept a distribution of any asset in kind.
 
6.12 Return of Distributions. Except for distributions made in violation of the
Act or this Agreement, no Member shall be obligated to return any distribution
to the Company, or pay the amount of any distribution for the Company’s account
or to any creditor of the Company. The amount of any distribution returned to
the Company by a Member or paid by a Member for the Company’s account or to a
creditor of the Company shall be added to the account or accounts from which it
was subtracted when it was distributed to the Member.
 
6.13 Obligations of Members to Report Allocations. The Members are aware of the
income tax consequences of the allocations made by this Section 6 and hereby
agree to be bound by the provisions of this Section 6 in reporting their shares
of Company income and loss for income tax purposes.
 
7. TRANSFER AND ASSIGNMENT OF UNITS
 
7.1 Except as expressly provided in this Agreement, a Member shall not transfer
any of the Member’s Units, whether now owned or hereafter acquired, unless (a)
the Managers approve the proposed transferee’s admission to the Company as a
Member in writing, (b) the proposed transferee agrees in writing to be bound by
this Agreement, (c) the proposed transferee pays any reasonable expenses in
connection with admission as a new Member, (d) the transfer is made in
compliance with the Securities Act, the Laws, and the provisions of this
Agreement, and (e) the transfer will not result in the Company being subject to
the Investment Company Act of 1940, as amended. No Member may encumber or permit
or suffer any encumbrance of all or any part of the Member’s Membership Interest
unless such encumbrance has been approved in writing by the Managers.
Notwithstanding any other provision of this Agreement to the contrary, a Member
who is a natural person may freely transfer any of his or her Units to any
revocable trust created for the benefit of the Member, or any combination
between or among the Member, the Member’s spouse, and the Member’s issue.
 
8. ACCOUNTING, RECORDS, AND REPORTING
 
8.1 Books and Records. The Company’s books and records shall be kept, and the
financial position and the results of its operations recorded, in accordance
with the accounting methods followed for federal income tax purposes. The
Company’s books and records shall reflect all the Company’s transactions and
shall be appropriate and adequate for the Company’s business. The Company shall
maintain at its principal office all of the following:
 
8.1.1 A current list of the full name and address of each Member, together with
the Capital Contributions, Capital Account, Units and Percentage Interest of
each Member;
 
 
12

--------------------------------------------------------------------------------

 
 
8.1.2 A copy of the Articles and any and all amendments thereto;
 
8.1.3 Copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years;
 
8.1.4 A copy of this Agreement and any and all amendments thereto together with
executed copies of any powers of attorney pursuant to which this Agreement or
any amendments thereto have been executed;
 
8.1.5 Copies of the Company’s financial statements, if any, for the six (6) most
recent Fiscal Years; and
 
8.1.6 The Company’s books and records as they relate to the Company’s internal
affairs for at least the current and past four (4) Fiscal Years.
 
8.2 Statement of Information. The Managers shall cause to be filed with the
Nevada Secretary of State the statement of information required under the Act.
 
8.3 Tax Matters for the Company Handled by Tax Matters Member. The Managers
shall from time to time cause the Company to make such tax elections as the
Managers deem to be in the best interests of the Company and the Members. The
Tax Matters Member, as defined in Code Section 6231, shall represent the Company
(at the Company’s expense) in connection with all examinations of the Company’s
affairs by tax authorities, including resulting judicial and administrative
proceedings, and shall expend the Company funds for professional services and
costs associated therewith. The Tax Matters Member shall oversee the Company’s
tax affairs in the Company’s overall best interests. If for any reason the Tax
Matters Member can no longer serve in that capacity or ceases to be a Member,
the Members shall select a new Tax Matters Member.
 
8.4 Bank Accounts. The Members shall maintain the funds of the Company in one or
more separate bank accounts in the name of the Company, and shall not permit the
funds of the Company to be commingled in any fashion with the funds of any other
Person.
 
8.5 Annual Reports. The Managers shall cause to be prepared and sent to each
Member and Economic Interest Holder, within ninety (90) days after the end of
each tax year, the information necessary for the preparation of the Members’
federal and state income tax returns with respect to such tax year. Along with
such information, copies of the following shall be sent to each Member: (i) the
Company’s federal, state, and local income tax or information returns for such
tax year, and (ii) a balance sheet as of the end of such tax year and an income
statement and statement of changes in financial position for such tax year (with
such financial statements being accompanied by the report thereon, if any, of
the independent accountants engaged by the Company or, if there is no such
report, a statement signed by all of the Managers that the financial statements
were prepared without audit from the books and records of the Company and that
such financial statements accurately represent the financial condition of the
Company).
 
 
13

--------------------------------------------------------------------------------

 
 
9. DISSOLUTION AND WINDING UP
 
9.1 Dissolution. The Company shall be dissolved, its assets shall be disposed
of, and its affairs wound up on the first to occur of the following:
 
9.1.1 Upon the entry of a decree of judicial dissolution pursuant to Section
17351 of the Act;
 
9.1.2 Upon the unanimous vote of the Members;
 
9.1.3 Upon the expiration of the term of this Agreement set forth in Section
2.3; or
 
9.1.4 Upon the sale of all or substantially all of the Company’s assets.
 
9.2 Certificate of Dissolution. As soon as possible following the occurrence of
any of the events specified in Section 9.1, the Managers shall execute a
Certificate of Dissolution in such form as shall be prescribed by the Nevada
Secretary of State and file the Certificate as required by the Act.
 
9.3 Winding Up. Upon the occurrence of any event specified in Section 9.1, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Managers, or, if there is then no Manager, the Members, shall be
responsible for overseeing the Company’s winding up and liquidation, shall take
full account of the Company’s liabilities and assets, shall either cause its
assets to be sold or distributed, and if sold as promptly as is consistent with
obtaining the fair market value thereof, shall cause the proceeds therefrom, to
the extent sufficient therefor, to be applied and distributed as provided in
Section 9.5. The Persons winding up the Company’s affairs shall give written
notice of the commencement of winding up by mail to all known creditors and
claimants whose addresses appear on the Company’ records. The Persons winding up
the Company’s affairs shall be entitled to reasonable compensation for such
services.
 
9.4 Distributions in Kind. Any non-cash asset distributed to one or more Members
shall first be valued at its fair market value to determine the Net Profit or
Net Loss that would have resulted if such asset were sold for such value, such
Net Profit or Net Loss shall then be allocated pursuant to Section 6, and the
Members’ Capital Accounts shall be adjusted to reflect such allocations. The
amount distributed and charged to the Capital Account of each Member receiving
an interest in such distributed asset shall be the fair market value of such
interest (net of any liability secured by such asset that such Member assumes or
takes subject to). The fair market value of such asset shall be determined by
the Members or, if any Member objects, by an independent appraiser (any such
appraiser must be recognized as an expert in valuing the type of asset involved)
selected by the Member or a liquidating trustee and approved by the Members.
 
9.5 Order of Distributions. After (a) determining that all known debts and
liabilities of the Company in the process of winding-up, including, without
limitation, debts and liabilities to Members who are creditors of the Company,
have been paid or adequately provided for, and (b) taking into account
allocations of Net Profit and Net Loss for the Company’s taxable year during
which liquidation occurs, the remaining assets shall be distributed to the
Members in accordance with their positive Capital Account balances. Such
liquidating distributions shall be made by the end of the Company’s taxable year
in which the Company is liquidated, or, if later, within ninety (90) days after
the date of such liquidation.
 
 
14

--------------------------------------------------------------------------------

 
 
9.6 Compliance with Regulations. All distributions to the Members upon the
Company’s winding-up and dissolution shall be strictly in accordance with the
positive Capital Account balance limitation and other requirements of
Regulations §1.704-1(b)(2)(ii)(d).
 
9.7 Limitations on Payments Made in Dissolution. Except as otherwise
specifically provided in this Agreement, each Member shall be entitled to look
solely to the Company’s assets for the return of his, her, or its positive
Capital Account balance and shall have no recourse for his, her, or its Capital
Contribution and/or share of Net Profit (upon dissolution or otherwise) against
the Members or any other Member.
 
9.8 Certificate of Cancellation. The Managers shall cause to be filed in the
office of, and on a form prescribed by, the Nevada Secretary of State, a
Certificate of Cancellation of the Articles upon the completion of the winding
up of the Company’s affairs.
 
10. INDEMNIFICATION
 
10.1 Indemnification of Members. To the fullest extent permitted by law, the
Company shall indemnify and defend any Person who was or is a party, or who is
threatened to be made a party, to any Proceeding (as defined below) by reason of
the fact that such Person was or is a Member of the Company, against expenses,
judgments, fines, settlements, and other amounts actually and reasonably
incurred by such Person in connection with such Proceeding, except to the extent
caused by any unlawful act or breach of this Agreement by such Person.
 
10.2 Indemnification of Managers. To the fullest extent permitted by law, the
Company shall indemnify and defend any Person who was or is a party, or who is
threatened to be made a party, to any Proceeding (as defined below) by reason of
the fact that such Person was or is a Manager of the Company, against expenses,
judgments, fines, settlements, and other amounts actually and reasonably
incurred by such Person in connection with such Proceeding, except to the extent
caused by any fraud, deceit, gross negligence, reckless or intentional
misconduct, unlawful act, or breach of this Agreement by such Person.
 
10.3 Definition of Proceeding. “Proceeding” means any threatened, pending, or
completed action or proceeding, whether civil, criminal, administrative, or
investigative.
 
10.4 No Member Liability. The Company shall make all indemnification provided
for pursuant to this Section 10 solely out of Company assets and no Member shall
have any personal liability hereunder.
 
11. MISCELLANEOUS
 
11.1 Complete Agreement. This Agreement and the Articles constitute the complete
and exclusive statement of agreement among the Members with respect to the
subject matter herein and therein and replace and supersede all prior written
and oral agreements or statements by and among the Members. No representation,
statement, condition, or warranty not contained in this Agreement will be
binding on the Members or have any force or effect whatsoever.
 
 
15

--------------------------------------------------------------------------------

 
 
11.2 Binding Effect. Subject to the provisions of this Agreement relating to
transferability, this Agreement will be binding upon and inure to the benefit of
the Members and their respective successors and assigns.
 
11.3 Parties in Interest. Except as expressly provided in the Act, nothing in
this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and their respective successors
and assigns nor shall anything in this Agreement relieve or discharge the
obligation or liability of any third person to any party to this Agreement, nor
shall any provision give any third person any right of subrogation or action
over or against any party to this Agreement.
 
11.4 Headings. All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.
 
11.5 Interpretation. If any claim is made by any Member relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular Member or his, her, or its
counsel.
 
11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding any laws that direct
the application of another jurisdiction’s laws.
 
11.7 Severability. If any provision of this Agreement or the application of such
provision to any person or circumstance is held invalid, the remainder of this
Agreement or the application of such provision to persons or circumstances other
than those to which it is held invalid shall not be affected thereby.
 
11.8 Notices. All notices, demands, and communications of any kind under the
terms of this Agreement shall be in writing and shall be deemed to have been
delivered and received (a) when personally delivered, or (b) on the third (3rd)
business day after which sent by registered or certified mail, postage prepaid,
return receipt requested, or (c) on the date on which transmitted by facsimile
or other electronic means generating a receipt evidencing a successful
transmission (provided that, on the same date, a copy of such notice is sent by
registered or certified mail, postage prepaid, return receipt requested), or (d)
on the next business day after the business day on which deposited with a
regulated public carrier (e.g., FedEx) for overnight delivery, freight prepaid,
addressed to the Person for whom intended at the address or facsimile number (if
any) shown on Exhibit A or such other address or facsimile number (if any),
notice of which is given in a manner permitted by this Section. Any payment
required or permitted to be made to any Member under any provision of this
Agreement shall be deemed to have been made if delivered or mailed in the manner
provided above to the address to which notices, demands, and other
communications to such Member are to be delivered pursuant to the foregoing.
 
 
16

--------------------------------------------------------------------------------

 
 
11.9 Amendments. Except as otherwise expressly provided in this Agreement, all
amendments to this Agreement must be in writing and signed by all of the
then-current Members.
 
11.10 Attorneys’ Fees. If any dispute between the Company and the Members or
among the Members results in litigation or arbitration, the prevailing party in
such dispute shall be entitled to recover from the other party all reasonable
fees, costs, and expenses of enforcing any right of the prevailing party,
including without limitation, reasonable attorneys’ fees and expenses.
 
11.11 Remedies Cumulative. The remedies under this Agreement are cumulative and
shall not exclude any other remedies to which any person may be lawfully
entitled.
 
11.12 Additional Documents and Acts. Each Member agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated hereby.
 
11.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
(Signature pages follow.)
 
 
17

--------------------------------------------------------------------------------

 
 
MEMBER’S COUNTERPART SIGNATURE PAGE
to
Operating Agreement
of
Get Inspired, LLC
(a Nevada limited liability company)


The undersigned hereby agrees to each and every provision of and hereby executes
the Operating Agreement of Get Inspired, LLC, a copy of which has been provided
to the undersigned.




Legal Name of Member:___________________________________________






______________________________________
(Authorized Signature)
 
______________________________________
(Printed Name)
 
______________________________________
(Title, if applicable)
 
______________________________________
(Additional Signature, if applicable)
 
______________________________________
(Printed Name)
 
______________________________________
(Title, if applicable)
 







This Counterpart Signature Page shall be attached to and become a part of the
Operating Agreement of Get Inspired, LLC.
 
 
18

--------------------------------------------------------------------------------

 
 
MANAGER’S COUNTERPART SIGNATURE PAGE
to
Operating Agreement
of
Get Inspired Products, LLC
(a  Nevada limited liability company)


The undersigned hereby agrees to each and every provision of and hereby executes
the Operating Agreement of Get Inspired, LLC, a copy of which has been provided
to the undersigned.




Legal Name of Manager:___________________________________________






______________________________________
(Authorized Signature)
 
______________________________________
(Printed Name)
 
______________________________________
(Title, if applicable)
 
______________________________________
(Additional Signature, if applicable)
 
______________________________________
(Printed Name)
 
______________________________________
(Title, if applicable)
 







This Counterpart Signature Page shall be attached to and become a part of the
Operating Agreement of Get Inspired, LLC.


 
19

--------------------------------------------------------------------------------

 


EXHIBIT A
to
Operating Agreement
of
Get Inspired, LLC
(a Nevada limited liability company)


(As of January 6, 2010)


 
 
Members Names and Addresses
 
Capital
Contributions
 
Units
 
Percentage
Interests
       
Martino Cartier
$1.00
100
50%
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     
 
Red Rock Pictures Holdings, Inc.
$1.00
100
50%
6019 Olivas Park Drive, Suite C
     
Ventura, CA 93003
                     
Totals:
$2.00
200
100%








20

--------------------------------------------------------------------------------